Citation Nr: 0030544	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-06 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for left ear hearing 
loss.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs






ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1979 to February 
1981.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
by the RO.  

The case was remanded by the Board to the RO in August 1999 
for additional development of the record.  

(The issue of service connection for left ear hearing loss is 
addressed in the Remand portion of this document.)  



FINDING OF FACT

New evidence has been presented since the RO's September 1981 
decision which bears directly and substantially on the 
veteran's claim of service connection for right ear hearing 
loss and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  






CONCLUSION OF LAW

New and material evidence has been submitted since the 
September 1981 decision to reopen the claim of service 
connection for service connection for right ear hearing loss.  
38 U.S.C.A. §§ 5108, 7105, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.104, 3.156 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from May 1979 to February 
1981.  Following his discharge from service, the veteran 
filed a claim for service connection for right ear hearing 
loss.  

In a September 1981 decision, the RO denied entitlement to 
service connection for right ear hearing loss based on a 
finding that right ear hearing loss preexisted service and 
was not aggravated therein as the slight change in the 
veteran's hearing at discharge was a normal progression and 
not due to aggravation in service.  The veteran was provided 
notice of his procedural and appellate rights; however he did 
not perfect his appeal.  The RO's September 1981 decision 
denying service connection for right ear hearing loss is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(1999).  

Thereafter, in April 1997, the RO denied his claim of service 
connection for right ear hearing loss on the merits.  

It is apparent that the RO reopened the veteran's previously 
denied claim.  However, the United States Court of Appeals 
for Veterans Claims (Court) has made it clear that, even if 
an RO makes an initial determination to reopen a claim, the 
Board must still review the RO's preliminary decision in that 
regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  

In February 1998, the veteran submitted outpatient treatment 
records showing audiometric testing from 1990 to 1997.  These 
records show current hearing loss disability according to 
38 C.F.R. § 3.385 (1999).  

In August 1999, the Board did not find the claim to be 
reopened and remanded the issue back to the RO for a 
determination of whether new and material evidence had been 
submitted based on the holding in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The RO determined that, in fact, no 
new and material evidence had been presented and declined to 
reopen the veteran's claim of service connection for right 
ear hearing loss.  The veteran timely appealed that 
determination.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that the credibility of 
the newly submitted evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The last disallowance 
of record is considered to be the last decision that finally 
denied the claim, whether it was denied on a new and material 
basis or on the merits.  Evans v. Brown, 9 Vet.App. 273 
(1996).  In this case, the last final decision of record was 
the  RO's September 1981 decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the evidence added to the record since the RO's 
September 1981 decision consists of outpatient audiometric 
testing as noted above which shows current hearing loss 
disability pursuant to 38 C.F.R. § 3.385 (1999).  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1999).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for right ear hearing loss, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

At the outset, the Board notes that new legislation (H.R. 
4864) was recently passed which essentially eliminates the 
"well-grounded" requirements and provides additional 
guidelines in order to properly comply with VA's duty to 
assist.  As such, the RO must readjudicate the veteran's 
claims pursuant to the new legislation.  


Right Ear

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety to decide the claim of service connection for 
right ear hearing loss.  

In deciding the veteran's claim on the merits, the RO must 
comply with the duty to assist pursuant to the newly enacted 
legislation as noted.  In addition, the Board finds that a VA 
audiological examination is necessary to determine the 
current nature and likely etiology of the claimed hearing 
loss.  


Left Ear

With regard to the left ear, the service medical records 
showed that audiometric testing during the veteran's 
enlistment examination showed pure tone thresholds in 
decibels in the left ear as follows:  20 dB at 500 Hz., 5 dB 
at 1000 Hz., 5 dB at 2000 Hz., 25 dB at 3000 Hz., 20 dB at 
4000 Hz., and 35 dB at 6000 Hz.  The veteran was again 
afforded audiometric testing during his separation 
examination.  At that time, the examination showed pure tone 
thresholds in decibels in the left ear as follows:  10 dB at 
500 Hz., 10 dB at 1000 Hz., 10 dB at 2000 Hz., 25 dB at 3000 
Hz., 30 dB at 4000 Hz, and 25 dB at 6000 Hz.  Thus, the 
veteran's hearing acuity at 1000 Hz., 2000 Hz., and 4000 Hz. 
was shown as worse while his hearing acuity at 500 and 6000 
Hz was shown as better and his hearing at 3000 Hz was the 
same.  

The RO in April 1997 denied the veteran's claim for left ear 
hearing loss on the basis that it was not well grounded as he 
did not currently have a hearing loss in that ear which met 
the criteria of 38 C.F.R. § 3.385 (1998).

Subsequently the veteran submitted post-service medical 
records documenting audiometric testing from 1990 and 1997 
that show that the veteran currently has a hearing disability 
in accordance with the provisions of 38 C.F.R. § 3.385 
(1998).  

Subsequently the RO in the supplemental statement of the case 
found that a left ear hearing loss was not incurred in 
service.  In the August 1999 remand, the Board found that in 
view of Hensley v. Brown, 5 Vet. App. 155 (1993) an 
audiometric examination and a medical opinion were needed.  

The record reflects that such examination was scheduled, but 
that the veteran failed to report and did not provide any 
explanation or request to reschedule.  The Board notes that 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (1999).  However, in this case, since the Board 
finds that an examination is necessary with regard to the 
veteran's claim of service connection for right ear hearing 
loss, that examination should also include a review as to the 
veteran's left ear hearing loss.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
another opportunity to provide medical 
evidence that he has current hearing 
disability due to disease or injury 
incurred in or aggravated by service, 
pursuant to H.R. 4864 - Veterans Claims 
Assistance Act of 2000.  

2.  The veteran should be afforded an 
audiometric examination to determine the 
current nature and likely etiology of the 
claimed bilateral hearing loss.  All 
indicated testing should be completed.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.  Based 
on his/her review of the case, the 
examiner should offer an opinion as to 
the likelihood that the veteran has 
current hearing disability due to disease 
or injury which was incurred in or 
aggravated by service.  

3.  The RO should review the veteran's 
claim for entitlement to service 
connection for left and/or right ear 
hearing loss taking into consideration 
the newly enacted legislation.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and afforded an opportunity 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 8 -


